 



EXHIBIT 10.3
Imation Corp. 2005 Stock Incentive Plan
Amendment to Restricted Stock Award Agreement
     This RESTRICTED STOCK AWARD AGREEMENT AMENDMENT (the “Amendment”) effective
as of November ___, 2005 between Imation Corp., a Delaware corporation (the
“Company”), and «Name», a non-employee Director of the Company (the
“Participant”).
     WHEREAS, pursuant to a Restricted Stock Award Agreement effective as of
«Name» (the “Agreement”), the Company granted to Participant a restricted stock
award (the “Restricted Stock Award”) of «Name» («Name») shares (the “Shares”) of
the Company’s common stock, par value $.01 per share, subject to the terms and
conditions set forth in the Agreement and in accordance with the terms and
conditions of the Imation Corp. 2005 Stock Incentive Plan (the “Plan”).
     WHEREAS, Section 3 of the Plan provides that the committee administering
the Plan (the “Committee”) has full power and authority, subject to the express
provisions of the Plan and applicable law, to amend the terms and conditions of
any award granted under the Plan.
     WHEREAS, pursuant to Section 3 of the Plan, the Committee has determined to
amend the Agreement to provide that the Shares will vest upon certain events.
     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Participant
hereby agree to amend the Agreement as follows:
     1. Section 3 of the Agreement is hereby amended in its entirety to read as
follows:
3. Vesting; Forfeiture.
     (a) Vesting. Subject to the terms and conditions of this Agreement, and
except as otherwise provided in Sections 3(c) and 3(d) hereof, twenty five
percent (25%) of the Shares shall vest, and the restrictions with respect to the
Shares shall lapse, on each of the first, second, third and fourth anniversaries
of the Effective Date if the Participant serves continuously on the Board of
Directors of the Company until such respective vesting dates.
     (b) Forfeiture. Except as otherwise provided in Sections 3(c) and 3(d)
hereof, if the Participant ceases to serve on the Board of Directors of the
Company for any reason prior to the vesting of the Shares pursuant to Section
3(a) hereof, Participant’s rights to all of the unvested Shares shall be
immediately and irrevocably forfeited, including the right to vote such Shares
and the right to receive dividends on such Shares.
     (c) Change of Control. Notwithstanding the vesting and forfeiture
provisions contained in Sections 3(a) and 3(b) hereof, but subject to the other
terms and conditions set forth in this Agreement, in the event of a Change of
Control, the Participant shall become immediately vested in all of the Shares,
and the restrictions with respect to the Shares shall lapse, as of the date of
the Change of Control. In the event that the provisions of this Section 3(c)
result in “payments” that are finally and conclusively determined by a court or
Internal Revenue Service proceeding to be subject to the excise tax imposed by
Section 4999 of the Code, the Company shall pay to the Participant an additional
amount such that the net amount retained by the Participant following
realization of all compensation under the Plan that resulted in such “payments,”
after allowing for the amount of such excise tax and any additional federal,
state and local income and employment taxes paid on the additional amount, shall
be equal to the net amount that would otherwise have been retained by the
Participant if there were no excise tax imposed by Section 4999 of the Code.
     (d) Early Vesting. Notwithstanding the vesting and forfeiture provisions
contained in Sections 3(a) and 3(b) hereof, the Participant shall become
immediately vested in all of the Shares, and the restrictions with respect to
the Shares shall lapse, upon the Participant’s death, Disability or Retirement.
     2. Section 7 of the Agreement is hereby amended to add the following
provisions:
     (b) “Disability” shall be as defined under the Imation Corp. Long Term
Disability Income Protection Plan.
     (c) “Retirement” means retirement under the Imation Corp. Board Retirement
Policy or under such other circumstances determined to be retirement by the
Committee in its sole discretion.

 



--------------------------------------------------------------------------------



 



     3. No other terms or conditions of the Agreement are amended hereby, and
all such terms and conditions of the Agreement shall remain in full force and
effect.
     4. The terms, provisions and agreements that are contained in this
Amendment shall apply to, be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives and permitted successors and assigns, subject to the limitations
on assignment expressly set forth in the Agreement.
     The Company has caused this Amendment to be signed and delivered as of the
date set forth above.

         
 
  IMATION CORP.
 
       
 
  By:    
 
     
 
       
 
  Name:    
 
     
 
       
 
  Title:    
 
     

 